DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claims 17 and 19 are objected to because of the following informalities: Claim 17 does not end with a punctuation mark. The claim should conclude with a period mark (“.”). Claim 19 discloses “further comprising both attaching both…” This appears to be a simple typographical error and likely should read: “further comprising  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 discloses: “attaching a matching layer… [and] cutting the plurality of trenches through both the piezoelectric layer and the dematching layer”. There is a lack of antecedent basis for this “dematching layer” limitation in the claim, which only previously recites a “matching layer”. The claim has been examined, as best understood, to intend “attaching a dematching layer… [and] cutting the plurality of trenches through both the piezoelectric layer and the dematching layer”.
Claim 18 is also rejected as indefinite, so rendered by virtue of its dependency upon the indefinite subject matter of claim 17.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuniyasu (US 2006/0067029 A1).
Regarding claim 1, Kuniyasu discloses a method for making ultrasound transducers (1, 2) comprising: providing a piezoelectric layer (top one of 21) having a first surface (fig. 2A: top, as viewed) and a second surface (bottom), where the second surface is on an opposite side of the piezoelectric layer from the first surface (fig. 2A; par. 0040); fabricating a plurality of conductive through vias (29 including 32) extending from the first surface to the second surface of the piezoelectric layer, where fabricating the plurality of conductive through vias comprises cutting a plurality of trenches (29) through the piezoelectric layer and filling each of the plurality of trenches with a conductive material (32) (figs. 3A-4B; pars. 0048-0050); cutting the piezoelectric layer into a plurality of transducer units (36) after fabricating the plurality of conductive through vias (figs. 5B-5C; pars. 0052-0053); and cutting each of the transducer units into a plurality of transducer elements (figs. 6A-6B; par. 0054).
Note: there are words or phrases in the independent claims (1 and 13), which are being interpreted reasonably broadly, however it is improper for the Examiner to import limitations into the claims from the specification. The claim recites: “cutting a plurality of trenches through the piezoelectric layer” (line 6; emphasis added), as well as: “filling each of the plurality of trenches with a conductive material” (lines 6-7; emphasis added). The first instance is interpreted in light of claim 2 (“cutting a plurality of trenches into, but not through, the piezoelectric layer”), which indicates that the Applicant intended “through” to actually mean “entirely through” or “through the entire thickness of”, and the claim has been examined with that interpretation. The second limitation is interpreted such that “filling” can be partial or entire, and “conductive” can be any conductor (e.g. a thermal conductor), not necessarily only an “electrical” conductor. If the Applicant wishes to instead require that the filling is entirely filling the trench, and the conductor is an electrical conductor, then they are encouraged to amend the claims to positively require those limitations. As indicated above, claims 1 and 13 both recite these limitations and are both being examined under the above described broadest reasonable interpretation.
Regarding claim 7, Kuniyasu discloses the method of claim 1, wherein cutting each of the transducer units into a plurality of transducer elements comprises cutting each of the transducer units into a matrix array (fig. 6C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuniyasu, in view of Oakley et al. (US 6,088,894).
Regarding claim 2, Kuniyasu discloses all of the elements of the current invention as detailed above with respect to claim 1. Kuniyasu further discloses fabricating a plurality of non-conductive vias (24, including 28) in the piezoelectric layer before cutting the piezoelectric layer into the plurality of transducer units by cutting a second plurality of trenches (24) into the piezoelectric layer and filling the second plurality of trenches with a dielectric material (28) (figs. 3A-3C; pars. 0047-0049). Kuniyasu, however, does not explicitly disclose cutting a second plurality of trenches into, but not through, the piezoelectric layer.
Oakley teaches that it is well known to perform a related method for making ultrasound transducers including: providing a piezoelectric layer (60) (fig. 4(a); col. 9, lines 43-44); and cutting a second plurality of trenches (valleys between 62) into, but not through, the piezoelectric layer (“block of presintered PZT could be grooved with a dicing saw or the like to form strips 62”) and filling the second plurality of trenches with a dielectric material (66) (figs. 4(a)-4(b); col. 9, lines 43-67).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Kuniyasu to incorporate the formation of isolation trenches that do not extend through the piezoelectric layer of Oakley. This technique is known to predictably provide mechanical and vibratory stabilization of the product to be formed, thus advantageously forming a more reliable transducer capable of avoiding deleterious delamination or cracking and thus avoiding costly rework. PHOSITA would have realized that these benefits were readily achieved by the method of Oakley and would have performed the steps with reasonable expectation of success as there is no indication of surprising results or special steps needed to use the technique of Oakley with the old method of Kuniyasu.
Regarding claim 8, Kuniyasu in view of Oakley teaches the method of claim 2 as detailed above, and Kuniyasu further discloses that cutting each of the transducer units into a plurality of transducer elements comprises cutting each of the transducer units into a linear array (fig. 6C: the array formed is linear from a horizontal viewpoint, and also is linear viewed from above, based upon any row or column of units).  
Claims 3, 5, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuniyasu, in view of Wildes et al. (US 2017/0288638 A1).
Regarding claim 3, Kuniyasu discloses all of the elements of the current invention as detailed above with respect to claim 1. Kuniyasu, however, does not explicitly disclose attaching a dematching layer to the piezoelectric layer before fabricating the plurality of conductive through vias, and where fabricating the plurality of conductive through vias comprises cutting the plurality of trenches through both the piezoelectric layer and the dematching layer.
Wildes teaches that it is well known to perform a related method for making ultrasound transducers including: providing a piezoelectric layer (100) (fig. 4(a); col. 9, lines 43-44); and attaching a dematching layer (104) to the piezoelectric layer before fabricating the plurality of conductive through vias (128 including 130), and where fabricating the plurality of conductive through vias comprises cutting the plurality of trenches through both the piezoelectric layer and the dematching layer (figs. 3-7; pars. 0028-0030 and 0035-0037).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Kuniyasu to incorporate the use and cutting of a dematching layer of Wildes. The use of both matching and dematching layers is considered to be old and well-known in the art. PHOSITA would have realized that the use of such layers predictably avoids unwanted and deleterious vibratory reflections and thus adds to the functional and structural stability of the device manufactured. To select matching and/or dematching material layers based upon the intended capabilities of the product would have been a routine matter. Moreover, there is no indication that there was any need for special steps, nor were there any surprising results from using the old matching and dematching layers of Wildes in the well-known method of Kuniyasu. The simple matter of adding this/these layer(s) and cutting it/them would have been done with reasonable expectation of success and would not have required any inventive ingenuity.
Regarding claim 5, Kuniyasu discloses all of the elements of the current invention as detailed above with respect to claim 1. Kuniyasu, however, does not explicitly disclose attaching both a dematching layer and a matching layer to the piezoelectric layer before fabricating the plurality of conductive through vias, and where fabricating the plurality of conductive through vias comprises cutting the plurality of trenches through both the matching layer and the piezoelectric layer.
Wildes teaches that it is well known to perform a related method for making ultrasound transducers including: providing a piezoelectric layer (100) (fig. 4(a); col. 9, lines 43-44); and attaching a dematching layer (104) and a matching layer (140) to the piezoelectric layer before fabricating the plurality of conductive through vias, and where fabricating the plurality of conductive through vias comprises cutting the plurality of trenches through both the matching layer and the piezoelectric layer (figs. 3-7; pars. 0028-0030 and 0035-0037; par. 0036: “element dicing may be deferred to a later step after one or both matching layers are added so as to also element dice the matching layers as well”). Please refer to claim 3, above, regarding the rationale for combination of references.
Regarding claim 9, Kuniyasu in view of Wildes teaches the method of claim 3 as detailed above, and Kuniyasu further discloses that cutting each of the transducer units into a plurality of transducer elements comprises cutting each of the transducer units into a matrix array (fig. 6C).  
Regarding claim 11, Kuniyasu in view of Wildes teaches the method of claim 5 as detailed above, and Kuniyasu further discloses that cutting each of the transducer units into a plurality of transducer elements comprises cutting each of the transducer units into a matrix array (fig. 6C).
Claims 4, 6, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kuniyasu in view of Wildes, further in view of Oakley.
Regarding claim 4, Kuniyasu in view of Wildes teaches all of the elements of the current invention as detailed above with respect to claim 3. Kuniyasu further discloses fabricating a plurality of non-conductive vias (24, including 28) in the piezoelectric layer by cutting a second plurality of trenches (24) into the piezoelectric layer and filling the second plurality of trenches with a dielectric material (28) (figs. 3A-3C; pars. 0047-0049). Wildes teaches cutting a second plurality of trenches (106) through the dematching layer and into the piezoelectric layer after attaching the piezoelectric layer to the dematching layer, and filling the second plurality of trenches with a dielectric material (figs. 3-7; pars. 0028-0030 and 0035-0037). The modified Kuniyasu, however, does not appear to teach cutting a second plurality of trenches into, but not through, the piezoelectric layer.
Oakley teaches that it is well known to perform a related method for making ultrasound transducers including: providing a piezoelectric layer (60) (fig. 4(a); col. 9, lines 43-44); and cutting a second plurality of trenches (valleys between 62) into, but not through, the piezoelectric layer (“block of presintered PZT could be grooved with a dicing saw or the like to form strips 62”) and filling the second plurality of trenches with a dielectric material (66) (figs. 4(a)-4(b); col. 9, lines 43-67). Please refer to claims 2 and 3, above, regarding the rationale for combination of references. 
Regarding claim 6, Kuniyasu in view of Wildes teaches all of the elements of the current invention as detailed above with respect to claim 5. Kuniyasu further discloses fabricating a plurality of non-conductive vias (24, including 28) in the piezoelectric layer by cutting a second plurality of trenches (24) into the piezoelectric layer (figs. 3A-3C; pars. 0047-0049). Wildes teaches cutting a second plurality of trenches (106) through the dematching and matching layers after attaching the piezoelectric layer to the dematching and matching layers (figs. 3-7; pars. 0028-0030 and 0035-0037). The modified Kuniyasu, however, does not appear to teach fabricating a second plurality of trenches into, but not through, the piezoelectric layer.
Oakley teaches that it is well known to perform a related method for making ultrasound transducers including: providing a piezoelectric layer (60) (fig. 4(a); col. 9, lines 43-44); and cutting a second plurality of trenches (valleys between 62) into, but not through, the piezoelectric layer (“block of presintered PZT could be grooved with a dicing saw or the like to form strips 62”) and filling the second plurality of trenches with a dielectric material (66) (figs. 4(a)-4(b); col. 9, lines 43-67). Please refer to claims 2 and 3, above, regarding the rationale for combination of references. 
Regarding claim 10, the modified Kuniyasu teaches the method of claim 4 as detailed above, and Kuniyasu further discloses that cutting each of the transducer units into a plurality of transducer elements comprises cutting each of the transducer units into a linear array (fig. 6C: the array formed is linear from a horizontal viewpoint, and also is linear viewed from above, based upon any row or column of units).  
Regarding claim 12, the modified Kuniyasu teaches the method of claim 6 as detailed above, and Kuniyasu further discloses that cutting each of the transducer units into a plurality of transducer elements comprises cutting each of the transducer units into a linear array (fig. 6C: the array formed is linear from a horizontal viewpoint, and also is linear viewed from above, based upon any row or column of units).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kuniyasu, in view of Matsuda (US 2016/0033454 A1).
Regarding claim 13, Kuniyasu discloses a method for making ultrasound transducers (1, 2) comprising: providing a piezoelectric layer (any one of 21) having a first surface (fig. 2A: top, as viewed) and a second surface (bottom), where the second surface is on an opposite side of the piezoelectric layer from the first surface (fig. 2A; par. 0040); fabricating a plurality of conductive through vias (28, 29 including 27, 32) extending from the first surface to the second surface of the piezoelectric layer, where fabricating the plurality of conductive through vias comprises cutting a plurality of trenches (28, 29) through the piezoelectric layer and filling each of the plurality of trenches with a conductive material (27, 32) (figs. 3A-4B; pars. 0048-0050); cutting the piezoelectric layer into a plurality of transducer units (36) after fabricating the plurality of conductive through vias (figs. 5B-5C; pars. 0052-0053); and cutting each of the transducer units into a plurality of transducer elements (figs. 6A-6B; par. 0054). Kuniyasu, however, does not explicitly disclose securing each one of the plurality of transducer units into a different ultrasound probe body.
Note: claim 13 is interpreted as indicated above with regards to claim 1 where the claims are recited in the same manner. Additionally, the final limitation of claim 13 is not necessarily indefinite; however, it should be noted that the limitation is examined reasonably broadly. Apparently the intent of the final limitation is that each and every one of the formed “transducer units” is not only separated from one another by cutting, but is then installed separately into “different ultrasound probe bod[ies]”. That is, e.g. if four transducer units was formed by the cutting, then the four units must be installed in four different probes and each probe only contains one transducer unit.
Matsuda teaches that it is well known to perform a related method for making a plurality of ultrasound probes comprising: providing a piezoelectric layer (24) (fig. 2; pars. 0043-0044); forming the piezoelectric layer into a plurality of transducer units (17); and securing each one of the plurality of transducer units into a different ultrasound probe body (16) (fig. 1; pars. 0040-0041).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Kuniyasu to incorporate the incorporation of one transducer unit in each ultrasound probe body of Matsuda. Initially it is noted that there is no apparent criticality to this limitation in the instant application (specification par. 0048: “each ultrasound transducer 166 may be installed in a probe body to form an ultrasound probe”), and there is no indication that any special steps were devised nor that any surprising results were derived from simply placing a transducer unit in a probe body in the exact same manner as that of Matsuda. Moreover, it is obvious that the formed transducer units of Kuniyasu would readily be able to be installed in a probe body, either separately or together (Kuniyasu: pars. 0066-0067), as would be desired based upon the intended application. The known and predictable benefits include forming a functional probe which is capable of being used as intended, and decreasing probe size as indicated in Kuniyasu.
Claims 14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuniyasu in view of Matsuda, further in view of Wildes.
Regarding claim 14, Kuniyasu in view of Matsuda teaches all of the elements of the current invention as detailed above with respect to claim 13. The modified Kuniyasu, however, does not appear to teach that cutting the piezoelectric layer into a plurality of transducer units comprises cutting along at least one of the conductive through vias.
Wildes teaches that it is well known to perform the related method as detailed above, and wherein cutting the piezoelectric layer into a plurality of transducer units comprises cutting (150) along at least one of the conductive through vias (128 including 130) (figs. 9-10; pars. 0042-0043).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Kuniyasu to incorporate the cutting along the conductive vias of Wildes. PHOSITA would have realized that it is obvious to cut the transducers at the conductive via because there is less material to cut, thus making it less likely to crack or otherwise destroy the formed transducers and that such a step was well known. Moreover, there is no indication of any inventive ingenuity being used or special steps or surprising results from simply cutting along a clear division line. Accordingly, combining the old step of Wildes with the known methods of Kuniyasu and Matsuda would have been done with reasonable expectation of success.
Regarding claim 16, Kuniyasu in view of Matsuda teaches all of the elements of the current invention as detailed above with regards to claim 13. The modified Kuniyasu, however, does not appear to teach attaching a dematching layer to the piezoelectric layer before fabricating the plurality of conductive through vias, and where fabricating the plurality of conductive through vias comprises cutting the plurality of trenches through both the piezoelectric layer and the dematching layer.
Wildes teaches that it is well known to perform the related method as detailed above, and  attaching a dematching layer (104) to the piezoelectric layer before fabricating the plurality of conductive through vias (128 including 130), and where fabricating the plurality of conductive through vias comprises cutting the plurality of trenches through both the piezoelectric layer and the dematching layer (figs. 3-7; pars. 0028-0030 and 0035-0037). Please refer to claims 3 and 13, above, regarding the rationale for combination of references.
Regarding claim 17, as best understood, Kuniyasu in view of Matsuda teaches all of the elements of the current invention as detailed above with respect to claim 13. The modified Kuniyasu, however, does not appear to teach attaching a matching (or dematching?) layer to the piezoelectric layer before fabricating the plurality of conductive through vias, and where fabricating the plurality of conductive through vias comprises cutting the plurality of trenches through both the piezoelectric layer and the dematching layer.
Wildes teaches that it is well known to perform the related method as detailed above, and  attaching a matching (140) and dematching layer (104) to the piezoelectric layer before fabricating the plurality of conductive through vias (128 including 130), and where fabricating the plurality of conductive through vias comprises cutting the plurality of trenches through both the piezoelectric layer and the dematching layer (figs. 3-7; pars. 0028-0030 and 0035-0037). Please refer to claims 3 and 13, above, regarding the rationale for combination of references.
Regarding claim 19, Kuniyasu in view of Matsuda teaches all of the elements of the current invention as detailed above with respect to claim 13. The modified Kuniyasu, however, does not appear to teach attaching both a dematching layer and a matching layer to the piezoelectric layer before fabricating the plurality of conductive through vias, where fabricating the plurality of conductive through vias comprises cutting the plurality of trenches through both the matching layer and the piezoelectric layer.
Wildes teaches that it is well known to perform the related method as detailed above, and  attaching both a dematching layer (104) and a matching layer (140) and to the piezoelectric layer before fabricating the plurality of conductive through vias (128 including 130), where fabricating the plurality of conductive through vias comprises cutting the plurality of trenches through both the matching layer and the piezoelectric layer (figs. 3-7; pars. 0028-0030 and 0035-0037; par. 0036: “element dicing may be deferred to a later step after one or both matching layers are added so as to also element dice the matching layers as well”). Please refer to claims 3 and 13, above, regarding the rationale for combination of references.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kuniyasu in view of Matsuda, further in view of Oakley.
Regarding claim 15, Kuniyasu in view of Matsuda teaches all of the elements of the current invention as detailed above with respect to claim 13. Kuniyasu further discloses fabricating a plurality of non-conductive vias (24, including 28) in the piezoelectric layer before cutting the piezoelectric layer into the plurality of transducer units by cutting a second plurality of trenches (24) into the piezoelectric layer and filling the second plurality of trenches with a dielectric material (28) (figs. 3A-3C; pars. 0047-0049).The modified Kuniyasu, however, does not appear to teach cutting a second plurality of trenches into, but not through, the piezoelectric layer.
Oakley teaches that it is well known to perform a related method for making ultrasound transducers including: providing a piezoelectric layer (60) (fig. 4(a); col. 9, lines 43-44); and cutting a second plurality of trenches (valleys between 62) into, but not through, the piezoelectric layer (“block of presintered PZT could be grooved with a dicing saw or the like to form strips 62”) and filling the second plurality of trenches with a dielectric material (66) (figs. 4(a)-4(b); col. 9, lines 43-67). Please refer to claims 2 and 13, above, regarding the rationale for combination of references.
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuniyasu in view of Matsuda and Wildes, further in view of Oakley.
Regarding claim 18, as best understood, the modified Kuniyasu teaches all of the elements of the current invention as detailed above with respect to claim 17. Kuniyasu further discloses fabricating a plurality of non-conductive vias (24, including 28) in the piezoelectric layer by cutting a second plurality of trenches (24) into the piezoelectric layer and filling the second plurality of trenches with a dielectric material (28) (figs. 3A-3C; pars. 0047-0049). Wildes teaches cutting a second plurality of trenches (106) through the dematching layer and into the piezoelectric layer after attaching the piezoelectric layer to the dematching layer, and filling the second plurality of trenches with a dielectric material (figs. 3-7; pars. 0028-0030 and 0035-0037). The modified Kuniyasu, however, does not appear to teach cutting a second plurality of trenches into, but not through, the piezoelectric layer.
Oakley teaches that it is well known to perform a related method for making ultrasound transducers including: providing a piezoelectric layer (60) (fig. 4(a); col. 9, lines 43-44); and cutting a second plurality of trenches (valleys between 62) into, but not through, the piezoelectric layer (“block of presintered PZT could be grooved with a dicing saw or the like to form strips 62”) and filling the second plurality of trenches with a dielectric material (66) (figs. 4(a)-4(b); col. 9, lines 43-67). Please refer to claims 2 and 3, above, regarding the rationale for combination of references. 
Regarding claim 20, the modified Kuniyasu teaches all of the elements of the current invention as detailed above with respect to claim 19. Wildes further teaches cutting a second plurality of trenches (106) through the dematching layer and into the piezoelectric layer after attaching the piezoelectric layer to the matching and dematching layers, and filling the second plurality of trenches with a dielectric material (figs. 3-7; pars. 0028-0030 and 0035-0037). The modified Kuniyasu, however, does not appear to teach cutting a second plurality of trenches into, but not through, the piezoelectric layer.
Oakley teaches that it is well known to perform a related method for making ultrasound transducers including: providing a piezoelectric layer (60) (fig. 4(a); col. 9, lines 43-44); and cutting a second plurality of trenches (valleys between 62) into, but not through, the piezoelectric layer (“block of presintered PZT could be grooved with a dicing saw or the like to form strips 62”) and filling the second plurality of trenches with a dielectric material (66) (figs. 4(a)-4(b); col. 9, lines 43-67). Please refer to claims 2 and 3, above, regarding the rationale for combination of references. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The related PCT Application (PCT/US20/35872) was rejected using Korean Patent Office Publication KR 2019-0075816A (published 07/01/2019). The Examiner agrees that this reference is anticipatory of all of the limitations of the instant claims. However, that application was filed on 12/18/2018, which is not more than one year prior to the instant application, and is owned by the same Assignee (GE Precision Healthcare) and all of the same inventors, and is thus not applicable in a prior art rejection according to the 102 exceptions in current USPTO FITF AIA  practice.
Additionally, Daloz et al. (US 2018/0169701 A1) is found to be of particular relevance as it discloses providing a piezoelectric layer (212), cutting grooves (214) through the piezoelectric layer, filling the grooves with conductive material (216) and performing multiple cutting steps to singulate individual transducer elements and units (figs. 1-4C). This reference appears to teach most or all of at least claim 1; though to avoid an overly long Office Action or duplicative rejections it is being cited herein as a courtesy.
Flesch et al. (US 2003/0073906 A1) is also pertinent, please refer to figs. 13-16.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729